DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on July 1st, 2019. Claims 1-18 are currently pending and have been examined. The rejections are as stated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "displayed lastly" in claim 14 is a relative term which renders the claim indefinite.  The term "displayed lastly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of For purposes of examination, examiner will interpret the term “displayed lastly” to read “displayed”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1-6 and 10-15 are directed to processes and claims 7-9 and 16-18 are directed to systems (see MPEP 2106.03). Claims 1 and 7 are parallel in nature and claims 10 and 16 are parallel in nature, therefore, the analysis will use claims 1 and 10 as representative claims. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “suggesting the purchase of an item when a first condition is satisfied” and the claimed invention of claim 10 (representative) recites the abstract idea of “suggesting the purchase of an item or displaying storage information of the item based on conditions being satisfied”. 
Specifically, claim 1 (representative) recites (a) obtaining information about at least one of an amount and an expiration of an item stored in a storage structure; (b) determining whether the information about at least one of the amount and the expiration of the item satisfies a first condition or not, the first condition indicating at least one of that the amount of the item is less than or 10equal to a 
Specifically, claim 10 (representative) recites (j) obtaining information about a first amount of an item stored in 10a first storage structure; (k) determining whether the information about the first amount of the item satisfies a first condition or not, the first condition indicating that the first amount of the item is less than or equal to a first given amount; (l) when the first condition is satisfied, obtaining information 15about a second amount of the item stored in a second storage structure; (m) determining whether the information about the second amount of the item satisfies a second condition or not, the second condition indicating that the second amount of the item is less than or equal to a second given amount; 20(n) when the second condition is satisfied, displays including: information about the item; information related to the first amount of the item, indicating that the first amount of the item is less than or equal to the first given amount; and a purchase suggestion for a product corresponding to the item; and  25when the second condition is not satisfied, displays, including the information about the item and information indicating that the item is stored in the second storage structure.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “suggesting the purchase of an item when a first condition is satisfied” and claim 10 (representative) recites the abstract idea of “suggesting the purchase of an item or displaying storage information of the item based on conditions being satisfied”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 7, 10, and 16 includes additional elements such as an information processing apparatus including a processor, a display and a screen. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes an Information processing system 10 includes information processing server 100, one or more display terminals including display terminal 200, and storage structure 300 (see Fig. 2 and page 7, line 23 to page 8, line 14), wherein the processor 101 is described as an electronic circuitry that is connected to memory 102 and “displays, on display 204 of display terminal 200, a screen” (see Fig. 2 and page 8, line 23 to page 9, line 6), while the display terminal is described as display, Application’s Specification describes the display terminal 200 may be a portable information terminal having a display (for example, a smartphone or tablet computer)” (see Specification page 52, lines 2-7). These descriptions of an information processing apparatus including a processor, a display and a screen demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 7, 10, and 16 are directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “suggesting the purchase of an item when a first condition is satisfied” (claim 1) (i.e., the abstract idea) and automates “suggesting the purchase of an item or displaying storage information of the item based on conditions being satisfied” (claim 10) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone 
Dependent claim(s) 2-5, 11-15, 17 and 18 do not aid in the eligibility of independent claims 1 and 10 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 10. Accordingly, claim(s) 2-5, 11-15, 17 and 18 is/are ineligible.
Dependent claim(s) 6, 8 and 9 further recite the additional element(s) of a sales server, a display terminal including the display and an information processing server. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 6, 8 and 9 are ineligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0342329 A1 to Rufo et al. (hereinafter "Rufo").

As per claim 1, Rufo discloses a control method for an information processing apparatus including a processor, wherein the processor (Figs. 1-2, 5, 40-41; and ¶0159; Abstract; Claim 1): 
(a) obtains information about at least one of an amount and an expiration of an item stored in a storage structure (Figs. 4-5, 41-41; ¶¶0291-0299 in view of ¶0302 [Some food and beverage items may be assigned expiration dates], ¶0139 [refrigerator], ¶0142 [pantry], ¶0318 [when inventory items drop below a predetermined minimum level, the HAPPIE home unit 103 places orders for food and beverage items, as shown in step 525, using the shopping list stored in the database 108, or based upon inventory levels of each food or beverage item as compared with inventory maintenance quotas], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system]); 
(b) determines whether the information about at least one of the amount and the expiration of the item satisfies a first condition or not, the first condition indicating at least one of that the amount of the item is less than or equal to a given amount and that the expiration of the item falls within a given period (Figs 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514… Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304); and 
(c) when the first condition is satisfied, displays, on a display, a screen including: information about the item; at least one of (i) information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) information related to the expiration of the item, indicating that the expiration of the item falls within the given period (Figs. 40-41; ¶¶0301-0304 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139); and a (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304).

As per claim 3, Rufo discloses the control method according to claim 1, wherein the processor:
further (d) determines whether a second condition is satisfied or not before (c) (Figs. 40-41; ¶0139 [Examiner Notes: Prior to displaying information about the item (c), the system may automatically determine what groceries are needed and place an order]), the second condition indicating that the item has been ordered and the item has not arrived (¶0139 [the images of the interior of the refrigerator 115 may be analyzed to automatically determine what groceries are needed from the market, and to automatically generate a shopping list or automatically place an order to an online grocery store ordering system] in view of ¶¶0300-0305 [when ordered items are received, the HAPPIE home unit 103 reconciles the items that were received with the items as ordered, and notes any missing or incorrect items]); 
in (c), (c-i) when the first condition is satisfied and the second condition is not satisfied, displays, on the display, the screen including: the information about the item; at least one of (i) the information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) the information related to the expiration of the item, indicating that the expiration of the item falls within the given period (Figs. 40-41; ¶¶0301-0304 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139); and the purchase suggestion for a product corresponding to the item (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶0303-0304). ; and 
(c-ii) when the first condition is satisfied and the second condition is satisfied, displays, on the display, a screen including: the information about the item; at least one of the information related to the amount of the item and the information related to the expiration of the item; and information indicating that the item has been ordered and the item has not arrived (Figs. 40-41; ¶¶0301-0304, ¶0319 [when ordered items are received, the HAPPIE home unit 103 reconciles the items that were received with the items as ordered, and notes any missing or incorrect items] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139).
  
As per claim 4, Rufo discloses the control method according to claim 1, wherein the processor:
further (e) obtains information about a user located near the display before (b) (Figs. 40-41;  ¶0128 [Alternatively, or in addition thereto, the HAPPIE home unit 103 may use 3D facial recognition upon data from a video camera 112 near the door, and/or voice pattern recognition from a microphone 113 near the door, in order to identify the resident and make a determination to unlock the door unit 137.], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system], ¶0284 [The HAPPIE home unit 103 is able to intelligently detect the location of the resident in the premises, based upon voice recognition and/or 3D facial recognition sub-modules provided in the HAPPIE home unit 103.], ¶ 0297 [The HAPPIE home unit 103 may ask, for example, “Did you drink the full 12 oz. of water you selected?” Or, for example, the HAPPIE home unit 103 may ask, “Did you finish the 12 oz. of soup you selected?]); 
(f) determines whether the information about the user satisfies a third condition or not, the third condition indicating that the user has purchasing authority (Figs. 3, 40-41; and ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.]); 
in (b), (b-i) when the first condition is satisfied and the third condition is satisfied, displays, on the display, the screen including: the information about the item; at least one of (i) the information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) the information related to the expiration of the item, indicating that the expiration of the item falls within the given period (Figs. 3, 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514…Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304 and ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0301); and the purchase suggestion for a product corresponding to the item (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶0303-0304); and 
(b-ii) when at least one of the first condition and the third condition is not satisfied, does not display, on the display, a screen including the purchase suggestion for a product corresponding to the item (Figs. 3, 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514…Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304 and ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0301 [Examiner’s Note: The Happie Home system may not display purchase suggestions if no item is beyond its expiration date, if no item is below a threshold inventory value or if the individual on the premise is an unidentified/unauthorized person]).

As per claim 5, Rufo discloses the control method according to claim 1, wherein the processor:
further (g) obtains information about a purchasing authority associated with the display before (b) (Figs. 40-41;  ¶0128 [Alternatively, or in addition thereto, the HAPPIE home unit 103 may use 3D facial recognition upon data from a video camera 112 near the door, and/or voice pattern recognition from a microphone 113 near the door, in order to identify the resident and make a determination to unlock the door unit 137.], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system], ¶0284 [The HAPPIE home unit 103 is able to intelligently detect the location of the resident in the premises, based upon voice recognition and/or 3D facial recognition sub-modules provided in the HAPPIE home unit 103.] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed], ¶ 0297 [The HAPPIE home unit 103 may ask, for example, “Did you drink the full 12 oz. of water you selected?” Or, for example, the HAPPIE home unit 103 may ask, “Did you finish the 12 oz. of soup you selected?]) ; 
(h) determines whether the information about the purchasing authority satisfies a third condition or not, the third condition indicating that the information about the purchasing authority indicates that purchasing authority is had (Figs. 3, 40-41; ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.]) ; 
in (b), (b-iii) when the first condition is satisfied and the third condition is satisfied, displays, on the display, the screen including: the information about the item; at least one of (i) the information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) the information related to the expiration of the item, indicating that the expiration of the item falls within the given period (Figs. 3, 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514…Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304 and ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0301); and the purchase suggestion for a product corresponding to the item (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶0303-0304); and 
(b-iv) when at least one of the first condition and the third condition is not satisfied, does not display, on the display, a screen including the purchase suggestion for a product corresponding to the item (Figs. 3, 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514…Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304 and ¶0117 [to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home. In addition, it can be used to identify unauthorized persons], ¶0128 [in order to identify the resident], ¶0220 [to identify the resident, and other authorized persons] in view of ¶¶0301-0305 [Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0301 [Examiner’s Note: The Happie Home system may not display purchase suggestions if no item is beyond its expiration date, if no item is below a threshold inventory value or if the individual on the premise is an unidentified/unauthorized person).

As per claim 6, Rufo discloses the control method according to claim 1, 
wherein the information processing apparatus is capable of accessing a sales server for sale of a product corresponding to the item (¶0303 [In step 510, the HAPPIE home unit 103 price shops food and beverage items on multiple websites or by remotely accessing databases associated with food and beverage suppliers or sellers. The HAPPIE home unit 103 can be configured to shop for items based upon price and brand, and to factor in alternative shipping methods, and fees, and take into consideration any differences in sales tax or other expenses, in order to identify the best overall value when determining where to purchase each item.]), and 
in (c), the processor further (i) orders a product included in the purchase suggestion from the sales server upon receiving an input made by a user on the purchase suggestion while the screen is displayed (Figs. 1-2, 5, 40-41; ¶¶0301-0304 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired…Optionally, the HAPPIE home unit 103 may be configured to require caregiver approval before an order is placed, and at the time that authorization is requested from the caregiver, allow the caregiver to edit the shopping list via the caregiver portal 101.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139) .

As per claim 7, Rufo discloses an information processing apparatus including a processor, wherein the processor (Figs. 1-2, 5, 40-41; and ¶0159; Abstract; Claim 1):
(a) obtains information about at least one of an amount and an expiration of an item stored in a storage structure (Figs. 4-5, 41-41; ¶¶0291-0299 in view of ¶0302 [Some food and beverage items may be assigned expiration dates], ¶0139 [refrigerator], ¶0142 [pantry], ¶0318 [when inventory items drop below a predetermined minimum level, the HAPPIE home unit 103 places orders for food and beverage items, as shown in step 525, using the shopping list stored in the database 108, or based upon inventory levels of each food or beverage item as compared with inventory maintenance quotas], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system]); 
(b) determines whether the information about at least one of the amount and the expiration of the item satisfies a first condition or not, the first condition indicating at least one of that the amount of the item is less than or equal to a given amount and that the expiration of the item falls within a given period (Figs 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514… Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶0304); and 
(c) when the first condition is satisfied, displays, on a display, a screen including: information about the item; at least one of (i) information related to the amount of the item, indicating that the amount of the item is less than or equal to the given amount and (ii) information related to the expiration of the item, indicating that the expiration of the item falls within the given period (Figs. 40-41; ¶¶0301-0304 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139); and a purchase suggestion for a product corresponding to the item (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304).

As per claim 8, Rufo discloses the information processing apparatus according to claim 7, 
wherein the information processing apparatus is a display terminal including the display (Figs. 1-2, 5, 40-41; ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119 [A plurality of video displays or televisions 156 are provided in the home], ¶0315 [Referring to FIG. 41, in step 521, at any time a caregiver or the resident can request the HAPPIE home unit 103 to display the current shopping list on the caregiver's portal 101, or on the resident's TV or video monitor 156, respectively.]).

As per claim 9, Rufo discloses the information processing apparatus according to claim 7, 
wherein the information processing apparatus is an information processing server that is capable of communicating with a display terminal including the display (Figs. 1-2, 5, 40-41; ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119 [A plurality of video displays or televisions 156 are provided in the home], ¶ 0132 [The HAPPIE server], ¶0315 [Referring to FIG. 41, in step 521, at any time a caregiver or the resident can request the HAPPIE home unit 103 to display the current shopping list on the caregiver's portal 101, or on the resident's TV or video monitor 156, respectively.]). 

As per claims 10, Rufo discloses a control method for an information processing apparatus including a processor, wherein the processor (Figs. 1-2, 5, 40-41; and ¶0159; Abstract; Claim 1): 
(j) obtains information about a first amount of an item stored in a first storage structure (Figs. 4-5, 41-41; ¶¶0291-0299 in view of ¶0302 [Some food and beverage items may be assigned expiration dates], ¶0139 [refrigerator], ¶0142 [pantry], ¶0318 [when inventory items drop below a predetermined minimum level, the HAPPIE home unit 103 places orders for food and beverage items, as shown in step 525, using the shopping list stored in the database 108, or based upon inventory levels of each food or beverage item as compared with inventory maintenance quotas], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system]); 
(k) determines whether the information about the first amount of the item satisfies a first condition or not, the first condition indicating that the first amount of the item is less than or equal to a first given amount (Figs 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514… Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0302 [Some food and beverage items may be assigned expiration dates. If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired and must be discarded, and the HAPPIE home unit 103 updates the shopping list accordingly], ¶¶0300-0306)
(l) when the first condition is satisfied, obtains information about a second amount of the item stored in a second storage structure (Figs. 4-5, 41-41; ¶¶0291-0299 in view of ¶0302 [Some food and beverage items may be assigned expiration dates], ¶0139 [refrigerator], ¶0142 [pantry], ¶0318 [when inventory items drop below a predetermined minimum level, the HAPPIE home unit 103 places orders for food and beverage items, as shown in step 525, using the shopping list stored in the database 108, or based upon inventory levels of each food or beverage item as compared with inventory maintenance quotas], ¶¶0132-0134 [database storing information], ¶¶0138-0139 [transmitting and receiving item information between components of the system] [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115.], the Happie Home System references both the smart pantry and the smart refrigerator to detect the presence of inventory corresponding to an item]); 
(m) determines whether the information about the second amount of the item satisfies a second condition or not, the second condition indicating that the second amount of the item is less than or equal to a second given amount (Figs 40-41; ¶0292 [smart pantry module 500 tracks food and beverage consumption, and preferably has access to inventory data stored on the database 108 from the smart refrigerator module 514… Food and beverage reorder thresholds may be established in an alert system in the HAPPIE home unit 103 and stored in the database 108], ¶0300 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed], ¶¶0301-0306, [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115.], the Happie Home System references both the smart pantry and the smart refrigerator to detect the presence of inventory corresponding to an item]); 
(n) when the second condition is satisfied, displays, on a display, a screen including: information about the item; information related to the first amount of the item, indicating that the first amount of the item is less than or equal to the first given amount (Figs. 40-41; ¶¶0301-0306 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139, [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115.], the Happie Home System references both the smart pantry and the smart refrigerator to detect the presence of inventory corresponding to an item]); and a purchase suggestion for a product corresponding to the item (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304); and 
when the second condition is not satisfied, displays, on the display, a screen including the information about the item and information indicating that the item is stored in the second storage structure (Figs. 40-41; ¶¶0301-0306 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139, [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115. In a sensor based system, the HAPPIE home unit 103 then assumes that a sensor detecting the weight of an item at a specified location designated in the food and beverage storage maps for a particular food or beverage item as an indication of the presence in inventory of the corresponding item.], the Happie Home System references both the smart pantry and the smart refrigerator to detect and provide an indication of the presence of inventory corresponding to an item] in view of ¶ 0306 [communicate with an app running on the resident's smart phone 111 or a caregiver's smartphone]).

As per claim 11, Rufo discloses the control method according to claim 10, 
wherein the first amount and the second amount of the item are each a total number of the item, a weight of the item, or a proportion of a remaining amount of the item (¶¶0291-0299 [n a sensor based system, the HAPPIE home unit 103 then assumes that a sensor detecting the weight of an item], ¶0301-0307 [At predetermined intervals, or when inventory items drop below a predetermined minimum level, in step 511, the HAPPIE home unit 103 places orders for food and beverage items…Video cameras 112 may be provided inside the smart refrigerator 115, and a comparison of images of the items in inventory may be made between images taken prior to consumption of food and images taken after consumption of food.]).

As per claim 14, Rufo discloses the control method according to claim 10, 
wherein in (n), the information about the item and the information related to the first amount of the item are displayed on the screen, and subsequently the purchase suggestion is displayed on the screen (Figs. 40-41; ¶¶0293-0297 and 0300-0307 [a sensor detecting the weight of an item at a specified location designated in the food and beverage storage maps for a particular food or beverage item as an indication of the presence in inventory of the corresponding item…At predetermined intervals, or when inventory items drop below a predetermined minimum level, in step 511, the HAPPIE home unit 103 places orders for food and beverage…a comparison of images of the items in inventory may be made between images taken prior to consumption of food and images taken after consumption of food.] in view of ¶¶0114 and 0291 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors…It may also optionally communicate with an app running on the resident's smart phone 111 or a caregiver's smartphone 178], ¶¶0301-0304 [display the current shopping list on the resident's TV or video monitor])

As per claim 15, Rufo discloses the control method according to claim 10, wherein the processor: 
further (o) determines whether a third condition is satisfied or not before (n) (Figs. 40-41; ¶0139 [Examiner Notes: Prior to displaying information about the item (n), the system may automatically determine what groceries are needed and place an order]), the third condition indicating that the item has been ordered and the item has not arrived (¶0139 [the images of the interior of the refrigerator 115 may be analyzed to automatically determine what groceries are needed from the market, and to automatically generate a shopping list or automatically place an order to an online grocery store ordering system] in view of ¶¶0300-0305 [when ordered items are received, the HAPPIE home unit 103 reconciles the items that were received with the items as ordered, and notes any missing or incorrect items]); and 
in (n), when the first condition and the second condition are satisfied and the third condition is not satisfied, displays, on the display, the screen including: the information about the item; the information related to the first amount of the item, indicating that the first amount of the item is less than or equal to the first given amount (Figs. 40-41; ¶¶0296 and 0301-0306 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed…At predetermined intervals, or when inventory items drop below a predetermined minimum level, in step 511, the HAPPIE home unit 103 places orders for food and beverage] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139, [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115.], the Happie Home System references both the smart pantry and the smart refrigerator to detect the presence of inventory corresponding to an item], ¶0139 [the images of the interior of the refrigerator 115 may be analyzed to automatically determine what groceries are needed from the market, and to automatically generate a shopping list or automatically place an order to an online grocery store ordering system] in view of ¶¶0300-0305 [when ordered items are received, the HAPPIE home unit 103 reconciles the items that were received with the items as ordered, and notes any missing or incorrect items]); (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304), and 
when the first condition, the second condition, and the third condition are satisfied, displays, on the display, a screen including the information about the item, the information related to the first amount of the item, and information indicating that the item has been ordered and the item has not arrived (Figs. 40-41; ¶¶0296 and 0301-0306 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed… At predetermined intervals, or when inventory items drop below a predetermined minimum level, in step 511, the HAPPIE home unit 103 places orders for food and beverage] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139, [Examiner’s Note: In ¶¶0143 and 0293 [food and beverage storage maps are provided specifying and describing the placement of food and beverage items on the shelves for the smart pantry 119 and the smart refrigerator 115.], the Happie Home System references both the smart pantry and the smart refrigerator to detect the presence of inventory corresponding to an item], ¶0139 [the images of the interior of the refrigerator 115 may be analyzed to automatically determine what groceries are needed from the market, and to automatically generate a shopping list or automatically place an order to an online grocery store ordering system] in view of ¶¶0300-0305 [when ordered items are received, the HAPPIE home unit 103 reconciles the items that were received with the items as ordered, and notes any missing or incorrect items] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156]).

As per claim 16, the claims disclose substantially the same limitations, as claim 10, except claim 10 is directed to a process while claim 16 is directed to an apparatus. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 16 is rejected for the same rational over the prior art cited in claim 10.

As per claim 17, the claims disclose substantially the same limitations, as claim 8. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 17 is rejected for the same rational over the prior art cited in claim 8.

As per claim 18, the claims disclose substantially the same limitations, as claim 9. All limitations as recited have been analyzed and rejected with respect to claim 9, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rufo in view of US 2018/0025405 A1 to Jones et al. (hereinafter "Jones") .

As per claim 2:
Rufo, as shown above, discloses all the limitations of claim 1. Rufo further teaches the control method according to claim 1, wherein in (c): 
the information about the item; at least one of the information related to the amount of the item and the information related to the expiration of the item (Figs. 40-41; ¶¶0301-0304 [If the item in inventory is not consumed before the expiration date, the HAPPIE home unit 103 will notify the resident and/or a caregiver that the inventory item has expired] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], ¶0119, ¶0139); and the purchase suggestions are displayed (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304); and 
Rufo fails to teach:
the purchase suggestion are displayed in order from left to right on the screen.
However, Jones teaches an online system which displays relevant products along with a video watched by a user in a synchronized manner, which allows the user to explore relevant content (e.g., products recommended to the user) while the user is watching the video (Jones: Abstract), including:
the purchase suggestion are displayed in order from left to right on the screen (FIG. 3A-3B; ¶¶0051-0052 [As shown in FIG. 3A, the scrolling product carousel 320 is enclosed by the carousel edge 321A and the carousel 321B with recommended products (e.g., 330 and 340 here) being synchronized shown in a horizontal direction, e.g., from left to right.]).
The step of Jones is applicable to the method of Rufo as they share characteristics and capabilities, namely, they are directed to displaying products to a user over the Internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the displayed purchase suggestion of the happie home system as taught by Rufo with the displaying of the purchase suggestion in order from left to right on the screen as taught by Jones. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rufo in order to enhance the user experience with the online system and allow for better content distribution (Jones: Para [0012-0013).

As per claim 12:
Rufo, as shown above, discloses all the limitations of claim 10. Rufo further teaches the control method according to claim 10, wherein in (n): 
the information about the item, the information related to the first 10amount of the item (Figs. 40-41; ¶¶0301-0306 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], and the purchase suggestion are displayed (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304); and 
Rufo fails to teach:
the purchase suggestion are displayed in order from left to right on the screen.
However, Jones teaches an online system which displays relevant products along with a video watched by a user in a synchronized manner, which allows the user to explore relevant content (e.g., products recommended to the user) while the user is watching the video (Jones: Abstract), including:
the purchase suggestion are displayed in order from left to right on the screen (FIG. 3A-3B; ¶¶0051-0052 [As shown in FIG. 3A, the scrolling product carousel 320 is enclosed by the carousel edge 321A and the carousel 321B with recommended products (e.g., 330 and 340 here) being synchronized shown in a horizontal direction, e.g., from left to right.]).
The step of Jones is applicable to the method of Rufo as they share characteristics and capabilities, namely, they are directed to displaying products to a user over the Internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the displayed purchase suggestion of the happie home system as taught by Rufo with the displaying of the purchase suggestion in order from left to right on the screen as taught by Jones. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rufo in order to enhance the user experience with the online system and allow for better content distribution (Jones: Para [0012-0013).



As per claim 13:
Rufo, as shown above, discloses all the limitations of claim 10. Rufo further 
the information about the item, the information related to the first 10amount of the item (Figs. 40-41; ¶¶0301-0306 [the caregiver can optionally receive alerts at the caregiver portal 101 each time a food item or beverage is consumed.] in view of ¶0114 [The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156], and the purchase suggestion are displayed (¶0302 [Examiner’s Note: updating a shopping list is comparable to a purchase suggestion], ¶¶0303-0304)  ; and 
Rufo fails to teach:
the purchase suggestion are displayed concurrently on the screen.
However, Jones teaches an online system which displays relevant products along with a video watched by a user in a synchronized manner, which allows the user to explore relevant content (e.g., products recommended to the user) while the user is watching the video (Jones: Abstract), including:
the purchase suggestion are displayed concurrently on the screen (FIG. 3A-3B; ¶¶0051-0052 [As shown in FIG. 3A, the scrolling product carousel 320 is enclosed by the carousel edge 321A and the carousel 321B with recommended products (e.g., 330 and 340 here) being synchronized shown in a horizontal direction, e.g., from left to right.]).
The step of Jones is applicable to the method of Rufo as they share characteristics and capabilities, namely, they are directed to displaying products to a user over the Internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the displayed purchase suggestion of the happie home system as taught by Rufo with the displaying of the purchase suggestion being displayed concurrently on the screen as taught by Jones. One of ordinary skill in the art at the time of filing would Rufo in order to enhance the user experience with the online system and allow for better content distribution (Jones: Para [0012-0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0034907 A1 (Silverstein et al.) discloses a food storage container, such as a smart-refrigerator, a freezer, and/or another storage space with a computer is leveraged to monitor and determine an ecological footprint associated with food being stored and consumed. Additionally, user behavior associated with the purchase and consumption efficiency of consumer goods is used to generate recommendations to reduce the ecological footprint can be generated for a user.
US 2019/0164117 A1 (Wallace et al.) discloses a smart pantry system is able to build a data store of the food items that a user or household has on hand, and maintain the data store in light of corroborated point of consumption (POC) data. The data store may also include information about those food items, such as names of food items, brands of food items, number of units of food items, quantity of food items, expiration dates, dates that food items were purchased, nutrition information, etc. The system may also leverage the data store to provide recipe recommendations and/or notifications to a user.
US 2019/0165967 A1 (Wallace et al.) discloses a smart pantry system that is able to determine when a food item stored in a pantry of a user has expired or is about to expire. The system may also predict an estimated time at which a food item is going to be fully consumed, and then provide alerts and/or recipe recommendations to assist the user in consuming the food item before its expiration date.
US 2017/0219278 A1 (HUI) discloses A smart refrigeration system includes at least one rotatable shelf having at least one storage compartment, the at least one storage compartment having an identification unit for identifying an item in the at least one storage compartment, where the smart refrigeration system is configured to track at least one of weight and freshness information of the item.
US 2014/0363091 A1 (Morse et al.) discloses a SMART refrigerator that automatically compiles customized grocery list compilations based on volumes and weights of items entering and exiting the appliance, including nutritional information recipes, and expiration dates of items.
Reference U of the Notice of References Cited “Smarter's FridgeCam can guess when your food expires” discloses a wireless camera with an app that allows users to see the contents of their fridge from anywhere, receive reminders about expiration dates, and pick up groceries that are running low.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Respectively submitted,

/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625